16-514
United States v. Ramos

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



       At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
22nd day of December, two thousand sixteen.

Present:         ROSEMARY S. POOLER,
                 PETER W. HALL,
                 RAYMOND J. LOHIER, JR.,
                            Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                Appellee,

                         v.                                                   16-514-cr


CHRISTOPHER RAMOS,

                        Defendant-Appellant.1
_____________________________________________________

Appearing for Appellant:        Christopher Ramos, pro se, Otisville, NY.


Appearing for Appellee:         Michael E. Runowicz, Assistant United States Attorney (Sandra S.
                                Glover, Assistant United States Attorney, on the brief), for Deirdre
                                M. Daly, United States Attorney for the District of Connecticut,
                                New Haven, CT.

1
    The Clerk of the Court is respectfully directed to amend the caption as above.
       Appeal from the United States District Court for the District of Connecticut (Thompson,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

         Defendant-Appellant Christopher Ramos, pro se, appeals from the January 22, 2016
order of the United States District Court for the District of Connecticut (Thompson, J.), denying
Ramos’s motion for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2). Ramos
argued that his sentence should be modified to reflect the retroactive application of Amendment
782, which reduced the base offense levels for most drug offenses in U.S.S.G. § 2D1.1. The
district court denied Ramos’s motion on the ground that Amendment 782 did not affect Ramos’s
sentence because he was sentenced as a career offender under U.S.S.G § 4B1.1. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        Section 3582(c)(2) provides that a sentencing court may reduce a defendant’s term of
imprisonment if it was based on a Guidelines sentencing range subsequently lowered by the
Sentencing Commission. § 3582(c)(2). We review de novo “the determination of whether the
defendant’s sentence was based on a sentencing range that was subsequently lowered by the
Sentencing Commission,” and thus whether he was eligible for relief under § 3582(c)(2). United
States v. Christie, 736 F.3d 191, 195 (2d Cir. 2013) (internal quotation marks and alteration
omitted).

        The district court properly determined that Ramos was ineligible for a sentence reduction
because his Guidelines range was based not on U.S.S.G. § 2D1.1, but rather on the finding that
he was a career offender under U.S.S.G § 4B1.1. A district court cannot reduce a sentence
pursuant to § 3582(c)(2) if the applicable Guidelines range is not lowered “because of the
operation of another guideline,” as is the case here. U.S.S.G. § 1B1.10(a)(2)(B) cmt. n.1(A); see,
e.g., United States v. Mock, 612 F.3d 133, 138 (2d Cir. 2010) (concluding that a defendant
sentenced as a career offender under § 4B1.1 was not eligible for sentence reduction under the
crack cocaine amendments); United States v. Martinez, 572 F.3d 82, 84-85 (2d Cir. 2009) (“The
fact that, but for his career offender designation, Martinez’s sentence would have been based on
the now-amended crack cocaine guideline is of no relevance for purposes of a sentence
reduction.”). Because Ramos’s Guidelines range was calculated based on his career offender
status, he was sentenced under the career offender guidelines, and the district court did not depart
from the range suggested by the career offender guidelines, Ramos is ineligible for a sentencing
reduction pursuant to § 3582(c). Therefore, the district court did not err by denying his motion
for a sentence reduction.




                                                  2
        We have considered the remainder of Ramos’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.


                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3